J. S93003/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                                           :
                    v.                     :
                                           :
ANTOINE BENNETT,                           :
                                           :
                         Appellant         :      No. 2584 EDA 2016

                  Appeal from the PCRA Order August 16, 2016
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0108651-2006

BEFORE: DUBOW, SOLANO, AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                            FILED JANUARY 26, 2017

        Appellant, Antoine Bennett, appeals from the August 16, 2016 Order

entered in the Philadelphia County Court of Common Pleas denying his first

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. We affirm on the basis of the PCRA court’s August 30, 2016

Opinion.

        On September 22, 2006, a jury convicted Appellant of Second-Degree

Murder and related offenses.         On November 6, 2006, the trial court

sentenced Appellant to life imprisonment.

        Appellant filed a direct appeal.       This Court affirmed Appellant’s

Judgment of Sentence on March 18, 2008.          Commonwealth v. Bennett,



*
    Retired Senior Judge Assigned to the Superior Court.
J. S93003/16


No. 3085 EDA 2006 (Pa. Super. filed March 18, 2008) (unpublished

memorandum). Our Supreme Court denied allowance of appeal on October

23, 2008. Commonwealth v. Bennett, 960 A.2d 454 (Pa. 2008).

      On May 11, 2009, Appellant filed the instant timely pro se PCRA

Petition, his first, later amended by appointed counsel, alleging, inter alia,

ineffective assistance of trial and appellate counsel.

      After providing Notice to Appellant pursuant to Pa.R.Crim.P. 907, the

PCRA court dismissed Appellant’s Petition without a hearing on August 16,

20161. Appellant filed a timely Notice of Appeal.

      Appellant presents the following issues for our review:

      I. Is Appellant entitled to post-conviction relief in the form of a
      new trial or a remand for an evidentiary hearing?

         A. Was trial counsel ineffective when he failed to raise in
         the direct appeal the issue of the trial court’s denial of a
         motion for mistrial made as a result of reference to the
         photograph number on Appellant’s photograph shown to
         Commonwealth witness Robert Burks?

         B. Was trial counsel ineffective when he failed to raise in
         the direct appeal the issue of the trial court’s error in
         denying a motion for mistrial after a Commonwealth
         witness testified “Twan had just gotten out of jail”?

1
   We note that more than six years elapsed from the time court
administration at the First Judicial District appointed PCRA counsel until
subsequent appointed counsel filed an Amended PCRA petition. (Once PCRA
counsel filed an amended petition, the trial court disposed of the matter
quickly.) While we understand that the First Judicial District has a heavy
caseload and has recently begun to divert resources to ensure that PCRA
petitions are ready for disposition more quickly, it is not acceptable to allow
PCRA counsel six years to file a petition. We, however, do not find that the
delay prejudiced the Appellant.



                                      -2-
J. S93003/16



          C. Was trial counsel ineffective when he failed to raise in
          the direct appeal the issue of the prosecutor’s misconduct
          as a result of his violation of a stipulation excluding any
          and all evidence concerning Appellant’s prior incarceration?

          D. Was trial counsel ineffective when he failed to raise in
          the direct appeal the issue of the trial court’s denial of
          Appellant’s request for a[n] involuntary manslaughter jury
          instruction?

          E. Was trial counsel ineffective when he failed to object to
          the portion of the prosecutor’s summation in which [she]
          defined coercion for the jury?

          F. Was trial counsel ineffective when he failed to bring to
          the trial court’s attention the fact that the prosecutor did
          not furnish material evidence to the defense during trial,
          which resulted in a Brady[2] violation and object to the
          inadmissibility of the ballistics expert’s conclusion?

          G. Was trial counsel ineffective when he failed to object to
          and/or raise in the direct appeal the issue of the fact that
          Detective    Joseph    Bamberski    employed     two[-]step
          interrogation techniques during interrogation and obtained
          detrimental testimony?

Appellant’s Brief at 4-5.

        We review the denial of a PCRA Petition to determine whether the

record supports the PCRA court’s findings and whether its order is otherwise

free of legal error.   Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014). This Court grants great deference to the findings of the PCRA court if

they are supported by the record. Commonwealth v. Boyd, 923 A.2d 513,

515 (Pa. Super. 2007). We give no such deference, however, to the court’s


2
    Brady v. Maryland, 373 U.S. 83 (1963).



                                     -3-
J. S93003/16


legal conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.

Super. 2012).

      To be eligible for relief pursuant to the PCRA, Appellant must establish,

inter alia, that his conviction or sentence resulted from one or more of the

enumerated errors or defects found in 42 Pa.C.S. § 9543(a)(2). Appellant

must also establish that the issues raised in the PCRA petition have not been

previously litigated or waived.   42 Pa.C.S. § 9543(a)(3).    An allegation of

error “is waived if the petitioner could have raised it but failed to do so

before trial, at trial, during unitary review, on appeal[,] or in a prior state

postconviction proceeding.” 42 Pa.C.S. § 9544(b).

      There is no right to a PCRA hearing; a hearing is unnecessary where

the PCRA court can determine from the record that there are no genuine

issues of material fact. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.

Super. 2008).

      Each of Appellant’s issues in this appeal avers that he received

ineffective assistance of trial or appellate counsel.     The law presumes

counsel has rendered effective assistance. Commonwealth v. Rivera, 10

A.3d 1276, 1279 (Pa. Super. 2010).           The burden of demonstrating

ineffectiveness rests on Appellant.   Id.   To satisfy this burden, Appellant

must plead and prove by a preponderance of the evidence that: “(1) his

underlying claim is of arguable merit; (2) the particular course of conduct

pursued by counsel did not have some reasonable basis designed to



                                      -4-
J. S93003/16


effectuate his interests; and, (3) but for counsel’s ineffectiveness, there is a

reasonable probability that the outcome of the challenged proceeding would

have been different.” Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa.

2003). Failure to satisfy any prong of the test will result in rejection of the

appellant’s ineffective assistance of counsel claim.      Commonwealth v.

Jones, 811 A.2d 994, 1002 (Pa. 2002).

      First, Appellant must meet the “arguable merit” prong. “The threshold

inquiry in ineffectiveness claims is whether the issue/argument/tactic which

counsel has foregone and which forms the basis for the assertion of

ineffectiveness is of arguable merit[.]”    Commonwealth v. Pierce, 645

A.2d 189, 194 (Pa. 1994) (quotation and citation omitted). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa. Super. 2004)

(quotation and citation omitted).

      Second, Appellant must meet the “no reasonable basis” prong.          We

apply the “reasonable basis” test to determine whether counsel’s chosen

course was designed to effectuate his client’s interests.    Pierce, supra at

194-95. “If we conclude that the particular course chosen by counsel had

some reasonable basis, our inquiry ceases and counsel’s assistance is

deemed effective.” Id. (quotation and citation omitted).

      Third, Appellant must meet the “prejudice” prong.           “Prejudice is

established when a defendant demonstrates that counsel’s chosen course of



                                     -5-
J. S93003/16


action had an adverse effect on the outcome of the proceedings.”

Commonwealth v. Chambers, 807 A.2d 872, 883 (Pa. 2002) (quotation

marks and citation omitted).     “The defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”             Id. (quoting

Strickland v. Washington, 466 U.S. 668, 694 (1984)).            “A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.”   Id. “[A] criminal defendant alleging prejudice must show that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a

trial whose result is reliable.” Id. (quotation marks and citation omitted).

      Appellate counsel is not required to raise all non-frivolous claims on

appeal.   Rather, appellate counsel may select to raise those issues that

maximize the likelihood of success on appeal. Thus, “[a]rguably meritorious

claims may be omitted in favor of pursuing claims which, in the exercise of

appellate counsel’s objectively reasonable professional judgment, offer a

greater prospect of securing relief.”    Commonwealth v. Lambert, 797

A.2d 232, 244 (Pa. 2001) (citation omitted).

      The Honorable Jeffrey P. Minehart, sitting as both the trial court and

the PCRA court, has authored a comprehensive, thorough, and well-

reasoned Opinion, citing to the record and relevant case law in addressing

Appellant’s ineffectiveness claims.   The record supports the PCRA court’s

findings and its Order is otherwise free of legal error. We affirm on the basis



                                      -6-
J. S93003/16


of the PCRA court’s August 30, 2016 Opinion.     See PCRA Court Opinion,

8/30/16, at 2-19.

      The parties are instructed to attach a copy of the PCRA court’s August

30, 2016 Opinion to all future filings.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/26/2017




                                      -7-
.. -·· -· -·   - ·~·'-• .... ._._.,                           __,___           j---~~------····-          -,---~----·                ..... - ....   4-      _.-   *   --         •




                                                                                                                                                            Circulated 12/28/2016 10:33 AM




                                             IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                                                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                               CRIMINAL TRIAL DIVISION



                                          COMMONWEALTH OF PENNSYLVANIA                                             COURT OF COMMON PLEAS
                                                                                                                   PHILADELPHIA COUNTY

                                                                       vs.                                         NO.: CP-51-CR-0108651-2006

                                          ANTOINE BENNETT
                                                                        Defendant                              ·                                                  FILED
                                                                                    CP-51 ·CR-0108651-2006Comm. v. Bemett, Antoine
                                                                                                       Opinion


                                                                                                                                                             AUG ·so 2016
                                                                                         IIII I IIII7492817451
                                                                                                      I 111111111111111                                     Ap~als/Post ll'lal
                                                                                                                                                         Officeof Judicial Records
                                                                                          OPINION

                                                  On September 22, 2006, defendant, Antoine Bennett, was convicted of second

                                          degree murder, robbery and various weapons offenses following a jury before this Court.

                                          On November 6, 2006, this Court imposed the mandatory sentence of life imprisonment

                                          on the murder bill, a consecutive sentence of three and one-half to seven . years'

                                          imprisonment on a charge of carrying a firearm without a license, and a concurrent

                                          sentence of two and one-half to five years' incarceration on the charge of possessing an

                                          instrument of crime, generally.           Briefly, said charges arose out of an incident that

                                      occurred on November 30, 2005, during which defendant shot and killed Moses Walker

                                      during a robbery. Following his arrest, defendant confessed to his mother and then the

                                      police that he had shot the victim. 1

                                                 Following the imposition of sentence, defendant appealed to the Superior Court.

                                      On March 8, 2008, the Superior Court issued a memorandum and order affirming the



                                      I
                                          For a more detailed recitation of the facts, please see this Court's opinion dated March 4, 2007.

                                                                                                I
----   ._ . ....,. .·   ~ · ~---·----·                            .   ··----~-----·---   "·-       .   .   .   --   .   -                  '-----------~·--·---·


                                    judgment of sentence. Commonwealth v. Bennett, 3085 EDA 2006. Defendant thereafter

                                    filed a petition for allowance of appeal, which the Pennsylvania Supreme Court denied on

                                     October 23, 2008. Commonwealth v. Bennett, 169 EAL 2008.

                                            On May 11, 2009, counsel filed a prose petition pursuant to the Post-Conviction

                                    Relief Act (PCRA) 42 Pa.C.S. § 9541 et seq. Counsel was appointed to represent him and

                                     on May 25, 2015, appointed counsel filed an Amended Petition, following which the

                                     Commonwealth filed a Motion to Dismiss.'                      On August 16, 2016, this Court, having

                                     carefully reviewed the entire record, dismissed defendant's request for post-conviction

                                    collateral relief without a hearing.' That same day, defendant filed a notice of appeal.

                                            DISCUSSION

                                             In his Amended Petition, defendant asserted that prior counsel was ineffective for

                                    the following reasons:"

                                                     1.) failing to raise on appeal a claim alleging that this
                                                     Court erred by denying a motion for a mistrial proffered
                                                     after a detective made reference to a police photo number
                                                     on a photo of defendant;

                                                     2.) failing to raise on appeal a claim alleging that the
                                                     prosecutor violated stipulation excluding any reference to
                                                     defendant's incarceration; "Twanjust got out of jail.";

                                                     3.) failing to raise on appeal a claim alleging that this Court
                                                     erred by denying a motion for a mistrial proffered after a
                                                     stipulation between the parties that there would be no
                                                     mention of defendant's incarceration;

                                                     4.) failing to raise on appeal a claim alleging that this
                                                     Court erred by denying a request that the jury be charged
                                                     on involuntary manslaughter;


                                    2
                                      The delay in disposing of this matter was caused by medical issues that arose with respect to the PCRA
                                    attorney appointed to represent defendant.
                                    3
                                      111is Court sent defendant a Pa.R.Crim.P. 907 notice on July 5, 2016.
                                    4
                                      Defendant was represented by the same counsel at trial and on direct appeal.

                                                                                               2
.....   ·····-··~··.   ·-··-·---··---·      .. ---··-·-·-·--·   ··-    .....   ---··   .i.., ... --.·   ···----.1.---, .. ,.--··--· . . ... . ...       .. ""··-·~-··"·-   ...   -,I~ ..... _.   __   ·•   ·----~ · -- --·-.         ---------   .   --------·---   •




                                                                      5.) failing to object during the trial when the prosecutor
                                                                      defined coercion in the context of a police interrogation
                                                                      during her closing speech;

                                                                      6.) failing to raise a Brady and Frye claim; and

                                                                      7 .) failing to object and/or raise on appeal a claim that the
                                                                      interrogating detective used a two-step interrogation when
                                                                      he interviewed defendant

                                                    It is submitted that this Court properly determined that none of these claims

                                         entitled defendant to relief for the following reasons.

                                                    In reviewing the propriety of the PCRA court's dismissal of a petition without a

                                         hearing, the reviewing court is limited to determining whether the court's findings are

                                         supported by the record and whether the order in question is free of legal error.

                                         Commonwealth v. Holmes, 905 A.2d 707, 509 (Pa. Super. 2006) citing Commonwealth

                                         v. Hallev, 870 A.2d 795, 799 (Pa. 2005). The PCRA court's findings will not be

                                         disturbed unless there is no support for the findings in the certified record.

                                         Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001). A PCRA court may

                                         decline to hold a hearing on the petition if the petitioner's claim is patently frivolous and

                                         is without a trace of support either in the record or from other evidence. Commonwealth

                                         v. Jordan, 772 A.2d 1011, 1014 (Pa. Super. 2001). The reviewing court on appeal must

                                         examine each of the issues raised in the PCRA petition in light of the record in order to

                                         determine whether the PCRA court erred in concluding that there were no genuine issues

                                         of material fact and denying relief without an evidentiary hearing.                                                                                                                   Id.    See also

                                         Commonwealth v. Hardcastle, 701 A.2d 541, 542 (Pa. 1997).

                                                    Pennsylvania law presumes counsel is effective and therefore, the burden is

                                         placed upon the defendant to prove otherwise. Commonwealth v. Brown, 767 A.2d 576,



                                                                                                                                                    3
·-·-------    .H   __   ..._   __   •   0   -··-·--~·   ··---•••   ''   >,   -   •   ..   -~   ·.,   --   ··---   ·-·--.i. ... ·_ ..~ • -·~.-~   ····--·- -·-----1··--·--·   . ----·~-·   .-   . ··-·-·- ...




             581 (Pa. Super. 2001), citing Commonwealth v. Carpenter, 725 A.2d 154, 161 (Pa. 1999),

             citing Commonwealth v. Marshall, 633 A.2d 1100 (Pa. 1993); see also Commonwealth v.

             Baker, 614 A.2d 663, 673 (Pa. 1992). Trial counsel has broad discretion in matters of trial

             strategy and the determination of what tactics to employ during litigation.

             Commonwealth v. Choi Chun Lam, 684 A.2d 153, 160 (Pa. Super. 1996). Furthermore,

             "[i]t is well established that failed trial tactics of defense counsel are not grounds for a

             new trial." Commonwealth v. Hall. 565 A.2d 144, 148 (Pa. 1989). Trial counsel will not

             be held ineffective if there was a reasonable strategic basis for his or her trial tactics.

             Commonwealth v. Pursell. 724 A.2d 293, 311 (Pa. 1999).

                                            In order to establish that trial counsel's representation was deficient, defendant

             must establish all of the following three elements, as set forth in Commonwealth v.

             Pierce, 527, A.2d 973, 975-76 (Pa. 1987): (1) the underlying legal claim has arguable

             merit; (2) counsel had no reasonable basis for his or her action or inaction; and (3) the

             petitioner suffered prejudice because of counsel's ineffectiveness. Commonwealth v.

             Chmiel, 30 A.3d 1111, 1127 (Pa. 2011), citing Commonwealth v. Dennis, 950 A.2d 945,

             954 (Pa. 2008).

                                            The threshold question in reviewing an ineffectiveness claim is whether the issue,

             argument, or tactic which trial counsel failed to use at trial and which is the basis of the

             ineffectiveness claim is of arguable merit. Commonwealth v. Balodis, 747 A.2d 341, 343

             (Pa. 2000). If defendant can prove that the argument or tactic which trial counsel failed to

             use at trial is of arguable merit, then the "reasonable basis" test is applied to determine if

             the course of action chosen by trial counsel was designed to effectuate his or her client's

             interest. Id With regard to the second element, defendant must prove that "an alternative



                                                                                                                     4
, "••.... - .   •••• . ·• ·-·---   .. ,., .. •· ... •' .....   - .. - .. -· . · ··-·- ~-· .. , - - •-     .       . . --'-'-··-------"-~·-"-'· -'·•!--'-'·--·. ----'-·u --·•---.   .. ..c... . ··-.   ---··--




                       [action or inaction] not chosen offered a potential for success substantially greater than

                       the course actually pursued." Chmiel, supra, citing Commonwealth v. Williams, 899

                       A.2d 1060, 1064 (Pa. 2006) (alteration added). To establish prejudice, defendant must

                       demonstrate that there is a reasonable probability that, but for counsel's error, the

                       outcome of the proceeding would have been different. Chmiel, supra, at 1127-28, citing

                       Dennis, supr!!, at 954.

                                   Further, "[i]f it is clear that if a defendant has not demonstrated that counsel's act

                       or omission adversely affected the outcome of the proceedings, the claim may be

                       dismissed on that basis alone and the court need not first determine whether the first and

                       second prongs have been met." Commonwealth v. Rios, 920 A.2d 790, 799 (Pa. 2007),

                       citing Commonwealth v. Albrecht, 720 A.2d 693, 701 (Pa. 1998). A PCRA proceeding

                       requires a defendant to establish that counsel's ineffectiveness "so undermined the truth-

                       determining process that no reliable adjudication of guilt or innocence could have taken

                       place." Rios, supra, citing Pierce.~                                             at 221-22; Commonwealth v. Kimball, 724 A.2d

                       326, 333 (Pa. 1999).

                                   Finally,                when           an        ineffectiveness                   claim       involves       appellate        counsel's

                       representation, a defendant has the burden of establishing that the issue underlying the

                       ineffectiveness claim would have resulted in the grant of relief. See Commonwealth v.

                       May, 898 A.2d at 566 (Pa. Super 2006) (appellate counsel cannot be found ineffective for

                       failing to present defendant's meritless claim).

                                   Applying these standards to petitioner's first ineffectiveness claim alleging that

                       counsel was ineffective for not raising on appeal that this Court should have granted a




                                                                                                              5
., ··-   ·····-   - .. ·-···-·· .....    ··-·.   .   ..... ·~,-   ~ -·-···-·-··----·~-~-~---if--·.-~---··----------        ........................ --.




                        mistrial when a police detective made reference to the police photo number on a photo of

                        defendant it is clear that relief was properly denied with respect to this claim.

                                        A review of the record shows that during the testimony of Philadelphia Police

                        Detective Glenn, who was being questioned about a photo identification of defendant

                        made by a witness, the detective asked if the prosecutor wanted him to recite the photo

                        number. The prosecutor immediately cut him off before he could do so and asked the

                        detective to identify defendant. Defense counsel then asked for a mistrial. (N.T. 9/20/06,

                         149-152).

                                        After the taking of testimony had concluded for the day, defense counsel renewed

                        his motion for a mistrial arguing that one should have been granted because there had

                        been a concerted effort to ensure that defendant's photograph contained no reference that

                        it was a police photograph. This Court responded by telling counsel that there had not

                        been a reference to the police photo number but rather to the number of the photograph

                        and that no number was recited by the witness. (N.T. 9/20/06, 184-186).

                                        The remedy of a mistrial is required "only when an incident is of such a nature

                        that its unavoidable effect is to deprive the appellant of a fair and impartial tribunal. 11

                        Commonwealth v. Johnson, 719 A.2d 778, 787 (Pa. Super. 1998) (en bane), quoting

                        Commonwealth v. Montgomery, 626 A.2d 109, 112-113 (Pa. 1993). The decision

                        granting or denying a motion for a mistrial is reviewed under an abuse of discretion

                        standard. Commonwealth vs. Lettau, 955 A.2d 360 (Pa. Super. 2008), reversed on other

                        grounds, 986 A.2d 114 (Pa. 2009). An abuse of discretion "is not merely an error of

                        judgment," but a ruling that is "manifestly unreasonable, or the result of partiality,

                        prejudice, bias, or ill-will." Commonwealth v. Chambers, 685 A.2d 96, 104 (Pa. 1996).



                                                                           6
~-   .   . ..... ·, ...   ----·-·-····--·-.·~----------   .   ··--··-· ~   .... · ······-.   -   :   ---· -- ..-·········   ·-··-··   ---·   ··--------


                                      Instantly, it is clear that had prior counsel challenged the denial of the motion for

                              a mistrial on appeal, said claim would have been denied because this Court did not

                              commit an abuse of discretion by denying it. The law provides that when there is a

                              reference to a photographic identification, the controlling question is whether a juror

                              could reasonably infer that the defendant had engaged in unrelated criminal activity.

                              Commonwealth v. Lawrence, 596 A.2d 165,168 (Pa. Super. 1991). A mere "passing

                              reference to prior criminal activity does not necessarily warrant reversal" Commonwealth

                              v. Nichols, 400 A.2d 1281, 1282 (Pa. 1995), and the fact that the police possess a

                              defendant's photograph is not evidence of prior criminal conduct. Commonwealth v.

                              Reiss, 468 A.2d 451, 453 (Pa. 1983); Lawrence, 596 A.2d at169. Where, as here, there

                              was no testimony as to how the photograph became part of the police files or even that

                              the photograph at issue was a police photograph, the most that can be inferred is that

                               defendant "had prior contact with the police and not a prior record or a previous

                               conviction." See     Commonwealth v. Young, 849 A.2d 1152, 1155-56 (Pa. 2004)

                               (detective's testimony that appellant's photograph was in a database of persons "who have

                               had contact with the police" and passing reference to appellant's police photo number

                               merely raised an inference of prior police contact, not prior criminal activity); See also

                               Commonwealth v. Davis, 861 A.2d 310, 322 (Pa. Super. 2004), appeal denied, 872 A.2d

                               171 (Pa. 2005) ("[A]bsent testimony about how the photo became part of police files, a

                               defendant is not prejudiced when a photo array is shown to a jury").

                                       A review of the transcript herein indicates that the exchange between the

                               prosecutor and detective did not mention a police photo or anything else from which the

                               jury could have inferred that defendant had prior police contacts or had engaged in



                                                                                             7
·--·--··--·   .__ .. _/   •· .•   r.. ..   .....-.· •. ...:..·~~--------·   ...... ,_   ..... _. ,....... ------
                                                                                                                           -- .,.·,   ·4-.-..-. ·   ··   ,_, .. _..__.   _




                            criminal conduct. The mere reference to a number without more is insufficient to sustain

                            a request for a mistrial and thus, defendant did not establish that this claim possessed

                            arguable merit.

                                                  In addition, this Court denied the claim because defendant did not prove that he

                            was prejudiced by the complained of testimony. There is no indication that a lay jury

                            would necessarily understand this passing reference to a number implied prior criminal

                            convictions on the part of defendant. See Commonwealth v. Shawlev, 563 A.2d 1175,

                              1179 (Pa. 1989) ( opinion in support of affirmance) ("Although people who work in the

                             criminal justice system of this Conunonwealth may understand [the police witness's

                             testimony that appellant had "just got out of Camp Hill three weeks before"] it is hard to

                             believe that the average person on the jury panel would have such knowledge);

                             Conunonwealth v. Manhart, 503 A.2d 986 (Pa. Super. 1986) (where victim accurately

                             described appellant, selected photo of him and identified him at trial, not prejudiced by

                             testimony that photo arrays included "mug shot[s]"). "The mere fact that some record

                             concerning a defendant ( such as a mug shot) exists on file at the police department does

                             not of itself reasonably imply that the defendant has been convicted of a crime."

                              Shawlev, 563 A.2d at 1178 (discussing Commonwealth v. Brown, 512 A2d 596 (Pa.

                              1986) (plurality).

                                                  If the possession by the police of one's photograph does not prove previous

                             criminal activity but, rather, proves only that the police had a photograph of the defendant

                             on file, certainly the reference to a number, without more, does not as well. Reiss, 468

                             A.2d at 453; Lawrence, 596 A.2d at 169. Assuming arguendo that a jury could infer that

                             the photograph in question indicated prior contact with the police of some kind, this, in



                                                                                                                   8
- . - -· ..   ---·. ·--·-- -----··---·-···--,.···· ... ---!-----·----




                       itself, does not rise to the level of proving prior criminal activity. Commonwealth v.

                       West, 656 A.2d 519, 521 (Pa Super. 1995), allocatur denied, 668 A.2d 1131 (Pa 1995);

                       Lawrence, 596 A.2d at 169. See also Commonwealth v. Desabetino, 535 A.2d 169, 173

                       (Pa. Super. 1987) (no prejudicial error where jury apprised of fact that police maintained

                       appellants' mug shots arising from a prior arrest). Thus, the jurors cannot be said to have

                       been tainted by this testimony.

                                Ultimately, defendant's claim of ineffectiveness is based on nothing mote than his

                       own speculation concerning how the jury interpreted the testimony. As a result, this

                       Court properly determined that this claim did not entitle defendant to relief. See

                       Commonwealth v. Rigins, 386 A.2d 520, 524 (Pa. 1978) (lower court properly denied

                       motion for mistrial where jury would have had to indulge in gross speculation to

                       conclude that appellant had committed prior crimes from a detective's single statement

                       that he knew where appellant lived). Accordingly, it is suggested that no relief be

                       granted with respect to this claim.

                                Defendant's second claim anses out testimony given by a Detective Dusak,

                       wherein, while reading defendant mother's statement, he indicated that the witness

                       remarked that, "Twan had just gotten out of jail." Defendant's then counsel moved for a

                       mistrial because defendant had informed police that his nickname was Twan, which this

                       Court denied. (N.T. 9/20/06, 163-166).           After the trial was adjourned for the day, this

                       Court indicated that it had not heard the complained of testimony and agreed with the

                       prosecution that it had been obscured by everything else defendant had related. (N. T.

                       9/20/06, 186-188).      The Court did offer to give the jury a cautionary instruction, which

                       counsel declined the next day of trial. (N.T. 9/21/06, 20). In his amended petition,



                                                                         9
----------····   ..   .   .   ..   ---· ---- ·-··---------   ..~ -· --·--                      r ------       ··-···-·· ·····-----·---·- .




                 defendant claims that prior counsel should have raised on appeal a claim alleging that this

                 Court abused its discretion by overruling the motion for a mistrial.

                                   This Court dismissed this claim because it lacked arguable merit and defendant

                 failed to establish that he was prejudiced by the passing reference.              While the law

                 provides that clear references to prior unrelated criminal activity warrant a mistrial,

                 Commonwealth v. Watson, 512 A.2d 1261, 1265 (Pa. Super. 1986), our Supreme Court

                 made clear in Commonwealth v. Nichols, 400 A.2d 1281, 1282 (Pa. 1979), that "(not) all

                 references which may indicate prior criminal activity warrant reversal." Mere "passing

                 references" to prior criminal activity will not necessarily require reversal unless the

                 record illustrates that prejudice resulted from the reference. Id. See also, e.g.,

                 Commonwealth v. Johnson,, 668 A.2d 97, 105 (Pa. 1995) (held that passing references to

                 a defendant's past incarceration do not automatically result in a new trial thereby

                 affirming murder conviction where witness testified that she met appellant in prison).

                                   Here, the claim lacks arguable merit because the reference was fleeting and the

                 reason why defendant had been incarcerated was never revealed. It is mere speculation

                 that the jury inferred from the complained of testimony that defendant was in jail because

                 of unrelated criminal conduct. Therefore, defendant failed to meet his burden of

                 establishing that this claim possessed arguable merit because the reference was not so

                 prejudicial as to require the grant of a new trial. See Commonwealth v. Stein, 548 A.2d

                  1230 (Pa. Super. 1988) (prior consistent statement used to rehabilitate prosecution

                 witness, which contained passing reference to defendant's prior criminal activity, did not

                 warrant mistrial where reference was brief, referred only to defendant's getting out of jail

                  generally, and defendant refused offer of curative instruction).



                                                                            10
---·~·• ---··-- ---·--····-•• -·--·••--~~-··-   ~· '-··- ;._...~--·   . - '   · . -·••• -•••:•   -··- ----·M·• • --····   --~·-·t-------~      ----   ·- . . ----""'- .   __. . ... ,




                             In addition, defendant failed to prove the prejudice prong of the ineffectiveness

                    test. Given that the reference was made in passing it is not reasonable to assume that had

                    prior counsel raised as an issue on appeal the denial of his mistrial motion the claim

                    would have resulted in the grant of relief.                  Accordingly, it is suggested that this Court's

                    denial of relief with respect to this claim be affirmed.

                             Defendant's third ineffectiveness claim accuses pnor counsel of providing

                    ineffective assistance because he did not preserve and raise a claim on appeal alleging

                    that the prosecutor engaged in prosecutorial misconduct by violating a stipulation that no

                    reference would be made during the trial to defendant's prior incarceration.                                            Relying

                    partly on the arguments made in support of the second issue discussed above, defendant

                    argued that he was entitled to a new trial because the prosecution violated the stipulation

                    thereby permitting the jury to hear highly prejudicial information.

                              Relief was denied with respect to this claim because, as noted above, the

                    reference was made in passing and thus, did not prejudice the jury, and because there was

                    no evidence that the prosecutor intentionally violated the stipulation. In view of this, it is

                    unlikely that had the issue been raised on appeal, defendant would have been granted

                    relief thereon. Accordingly, it is submitted that this Court's denial of relief on this claim

                    be deemed correct and that the decision be affirmed.

                             Defendant's next claim, which asserts that previous counsel was ineffective

                    because he did not argue on appeal that this Court committed reversible error by denying

                     a request that the jury be instructed on the crime of involuntary manslaughter was

                     correctly denied because defendant did not and cannot establish that had it been raised it

                    would have been found meritorious by the Superior Court. To be eligible for a jury



                                                                                11
·---·--·   -·-·-··-·-~-- . . -· ... · ..··· .... 11~-·-"'' "'""""""-'---~- ...-·   -~--   .   ------ ~   ... -·-..:   -....       -.,   ·......,;,,.. ... _, .. · ... -, ... · ... ..._-- .... ·--·-- .. -.   -·----·----   ··---·




                                  instruction regarding a particular crime, "a criminal defendant must establish that the trial

                                  evidence would 'reasonably support' a verdict based on the desired charge."

                                  Commonwealth v. Taylor, 876 A.2d 916,                                         925-26 (Pa. 2005). Accord, e.g.,

                                   Commonwealth v. Browdie, 671 A.2d 668, 674 (Pa. 1996) (holding that trial court shall

                                  only instruct on an offense where "the trial evidence reasonably would support such a

                                  verdict''). Therefore, defendant would only have been entitled to an involuntary

                                  manslaughter charge if the evidence showed that he acted recklessly or with gross
                                                                                                                              5
                                  negligence. See 18 Pa.C.S. §2504(a)) d 786 (Pa. 1997).

                                                  Defendant argued that he was entitled to such an instruction because there was

                                  evidence indicating that the victim was shot during a struggle with the victim. In

                                   advancing this argument, the defense ignores that there was a struggle only because

                                   defendant was committing a gunpoint robbery of the victim when the shooting occurred.

                                   In Commonwealth v. Johnson 500 A.2d 173, 176 (Pa. Super. 1985), the Superior Court

                                   affirmed the denial an ineffectiveness claim identical to that raised herein because the

                                   facts more appropriately supported a felony-murder conviction as the victim was killed

                                   during the course of an armed robbery of a store. See also Commonwealth v. White, 415

                                   A.2d 399, 402 (Pa. 1980).

                                                   Fifth, defendant sought relief on a claim alleging that prior counsel was

                                   ineffective for not objecting to the following closing comments made by the prosecutor,

                                   which defendant claims concerned matters de hors the record:

                                                                   "Coercion is not merely talking, being talked to more than
                                                                   once. An interrogation procedure by the police is not

                                   5 Involuntary manslaughter has been defined as occurring when a person causes the death of another person
                                   as a direct result of the doing of an unlawful act in a reckless or grossly negligent manner, or the doing of a
                                   lawful act in a reckless or grossly negligent manner. See Commonwealth v. Wright. 865 A.2d 894 (Pa.
                                   Super. 2005).

                                                                                                 12
--~-·-·'""'   ·-----   . __._ .   ·. --     .   ...-·--·---- . -------+-------~-· -·· --    . ·-·---




                                      intended to be what we have here. It is not supposed to be,
                                      okay, I call to the stand Antoine Bennett, and Antoine
                                      Bennett sits down and the detective sits like where I did,
                                      and someone like Ms. Mullen sits there and just jots
                                      everything down that anybody wants to say. That is not
                                      how a statement is supposed to be taken. That is not the
                                      purpose of a police department or interrogation procedure.

                                          What coercion is, is you go up to someone who is
                                          completely innocent and basically continually browbeat
                                          them until they give in. Is that what happened here? Is this
                                          what happened to the defendant? He was coerced in the two
                                          hours he was sitting with Detective Bamberski, or is he
                                          basically lying to him?

                 (N.T. 9/21/06 p. 50-51).

                          When reviewing the propriety of a prosecutor's comments they must be viewed in

                 the context in which they were made, and also within the context of the arguments

                 advanced by defense counsel. Commonwealth v. Weiss. 776 A.2d 958, 968 (Pa. 2001).

                 During his or her closing argument, a prosecutor may fairly comment on the evidence

                 and may also respond to an argument presented by defense counsel. Commonwealth v.

                 Wavne, 720 A.2d 456, 468 (Pa. 1998); Commonwealth v. Banks. 677 A.2d 335, 338-339

                 (Pa. Super. 1996). Particularly where a prosecutor acts in response to allegations made in

                 a defense closing, he has wide latitude in closing argument. Commonwealth v. Graham,

                 560 A.2d 129, 132 (Pa. 1989). Furthermore, it is not improper for the prosecutor "to

                 persuade the finder of fact as to the conclusions they should draw from the evidence."

                 Commonwealth v. Gelber, 594 A.2d 672, 681 (Pa. Super. 1991). Thus, the prosecutor "is

                 not limited... to reiterating the testimony and evidence presented," but may argue that the

                 evidence establishes defendant's guilt. Commonwealth v. Sam. 635 A.2d 603 (Pa. 1993);

                 Banks, supra.




                                                                                       13
---   . -·   · ~- .. ·   "      ·- .. ·    -···-   _.___..;....._.:.-.._'-'"-'-'--w!--   . -   ·-·····-   ··-·   ·-:........~ .,,.,;._.,·..;   - .._- _   -.-···-·•'L,,··-·   l   ·,.· .   -----····. ~   -·.   . ,·.. .   -   ....




                                          It is submitted that this claim was properly denied because defendant failed to

                         establish that this claim possessed arguable merit given that the remarks amounted to fair

                         response to arguments put forth by defense counsel during his closing address wherein he

                         made several assertions that the police coerced defendant to confess by the manner in

                         which they interrogated defendant. (N.T. 9/21/06, 33-37). The prosecutor therefore did

                         not violate legal constraints on a prosecutor's comments by responding to those

                         comments.

                                          Moreover, a careful review of the prosecutor's comments fails to show that she

                         presented facts not in evidence but rather presented a cogent response to defense

                         counsel's attempt to convince the jury that it should discount the authenticity of

                         defendant's statement to police because it was the product of coercion. No

                         ineffectiveness occurred here. See Commonwealth v. Rigler, 412 A.2d 846, 853 (Pa.

                             1980); cert. denied, 451 U.S. 1016 (1981) (it was not improper for prosecutor to refer in

                         closing to evidence not of record where comment was made in fair response to comments

                         by defense counsel in his closing). Trial counsel could not be deemed ineffective for

                         failing to make a meritless objection.

                                          It is further suggested that relief was properly denied with respect to this claim

                         because defendant did not establish that the remarks caused him prejudice. In addressing

                         prosecutorial misconduct the Pennsylvania Supreme Court has stated:

                                                     Generally, a prosecutor's arguments to the jury are not a
                                                     basis for the granting of a new trial unless the unavoidable
                                                     effect of such comments would be to prejudice the jury,
                                                     forming in their minds fixed bias and hostility towards the
                                                     accused which would prevent them from properly weighing
                                                     the evidence and rendering a true verdict. A prosecutor
                                                     must have reasonable latitude in fairly presenting a case to



                                                                                                          14
-·· ·····-······--   -·--··-·--·J·-. -·   -· ·--- -· ·-·---·-------/~---·----------'-           ~· .....   _   .,--·-~·.---


                                                  the jury and must be free to present his or her arguments
                                                  with logical force and vigor.
                              Commonwealth v. May, 898 A.2d 559, 567 (Pa. 2006) (quotation marks and citations

                              omitted).

                                          Defendant failed to meet this standard because the complained of comments

                              failed to fatally prejudice the jury such that it was rendered incapable of rendering a fair

                              verdict. As noted above, the comments were fair response to comments made by defense

                              counsel and it is obvious that the remarks were made to counter defense counsel's

                              arguments. Therefore, the denial of relief with respect to this claim should be affirmed.

                              See Commonwealth v. Cox, 728 A.2d 923, 932 (Pa. 1999) (trial counsel was not

                              ineffective for not objecting to argument in prosecutor's closing that constituted fair

                              response to arguments of defense counsel), cert. denied, 533 U.S. 904 (2001);

                              Commonwealth v. Drummond, 775 A.2d 849, 858 (Pa. Super. 2001) (same), appeal

                              denied, 790 A.2d 1013 (Pa. 2001).

                                          Defendant's sixth claim asserted that prior counsel was ineffective for failing to

                              object to the opinion given by a ballastician that a bullet removed from the victim was a

                              .9 millimeter projectile that had markings that indicated that it could have been fired from

                              a Hi-Point semi-automatic handgun because it violated the Frye rule.6 Defendant further

                              claimed that because the ballasti.cian's report concerning that projectile, which set forth

                              his opinion, was given to defense counsel after the trial had commenced, the

                              Commonwealth violated Brady v. Maryland, (N.T. 9/20/06, 131-132).

                                          With respect to defendant's Frye claim, a review of the record herein indicates

                              that the bullet was not examined until September 18, 2006, and that the ballistician who

                              examined it was unable to say definitively that it had been fired from a Hi-Point semi-


                              6
                                  Frye v. United States. 293 F. 1013 (D.C. App. 1923)

                                                                                        15
,-.   ... -,   ... -.i..   •• _ •.   ,,.._,.,,~o,
                                               .......
                                                    ··-·----•                                    __   .....__.,.__ ..   ,·.;.:---.-...•           -   ··--·-   ...-~   --'··=··•   ._, ... .,.•-~---•   _,_.,._,,_




                                                automatic handgun.             (N.T. 9/20/06, 111-113,                  131-132).         Generally, expert opinion

                                                testimony as to scientific or technical matters is admissible in Pennsylvania if it will be

                                                useful to the factfinder and the witness qualifies as an expert. Pa. R. E. 702. Where

                                                proposed scientific evidence is novel, however, it "must pass through [the] additional

                                                hoop" of Frye, to determine whether the underlying methodology is generally accepted in

                                                the relevant scientific community. Blum v. Merrill Dow, 705 A.2d 1314,                                         1317 (Pa.

                                                 Super. 1997); see Grady v. Frito-Lay, 839 A.2d 1038, 1047 (Pa. 2003). Once a principle

                                                or technique has passed from experimental to general acceptance by those in the relevant

                                                 filed - the "tipping point" in modem parlance - it is no longer novel, and Frye is not

                                                 implicated. Commonwealth v. Dengler. 890 A.2d 372, 382 (Pa. 2005) (Frye "applies

                                                only to proffered expert testimony involving novel science'').

                                                                The Frye rule derives from Frye v. United States, 293 F. 1013 (D.C. App. 1923),

                                                where the Court of Appeals for the District of Columbia was considering whether to

                                                 admit, for the first time, results of a "systolic blood pressure deception test," a primitive

                                                precursor to the modem-day polygraph. The court held that the evidence was not

                                                 admissible because it had not attained acceptance in the scientific community stating:

                                                                          Just when a scientific principle or discovery crosses the
                                                                       line between the experimental and demonstrable stages is
                                                                       difficult to define. Somewhere, in this twilight zone the
                                                                       evidential force of the principle must be recognized, and
                                                                       while courts will go a long way in admitting expert
                                                                       testimony deduced from a well-recognized scientific
                                                                       principle or discovery, the thing from which the deduction
                                                                       is made must be sufficiently established to have gained
                                                                       general acceptance in the particular field in which it
                                                                       belongs.




                                                                                                      16
_____ , __ - -     ~-- ··----·-· ···-- - , ---·---·+-· -· -·--   ----·--' , ~-- ,__ ____,_   ., - ·f ·-"-·· . ~--·--· - , ------~--~·--- .. -




                 Frye, 293 F. at 1014. In Frye, where there was no indication that the expert's theory had

                 gained acceptance from anyone other than the expert himself, the "thing" remained on the

                 purely experimental side of the line and, therefore, was not admissible.

                         Because the methodology regarding the examination and identification of

                 projectiles and firearms is far from novel and, instead, widely accepted in the forensic

                 community, Frye did not apply here. Moreover, contrary to the argument raised by

                 defendant, the ballistician here did not definitively state that the projectile was fired from

                 a Hi-Point semiautomatic but merely that the markings were consistent with those left on

                 a projectile fired from such a weapon. See Amended Petition, Paragraph 123. Thus, it

                 was clear to this Court that the Frye claim lacked merit and that defendant did not suffer

                 prejudice. Accordingly, it is suggested that the denial of relief with respect to this claim

                 be affirmed.

                         Defendant's Brady claim was also properly denied. In Commonwealth v. Burkett,

                 5 A.3d 1260 (Pa. Super. 2010), the Superior Court set forth the standards applicable to a

                 Brady claim:

                                      A Brady violation consists of three elements: (1)
                                      suppression by the prosecution (2) of evidence, whether
                                      exculpatory or impeaching, favorable to the defendant,
                                      (3) to the prejudice of the defendant. No violation
                                      occurs if the evidence at issue is available to the
                                      defense from non-governmental sources. More
                                      importantly, a Brady violation only exists when the
                                      evidence is material to guilt or punishment, i.e., when
                                      'there is a reasonable probability that, had the evidence
                                      been disclosed to the defense, the result of the
                                      proceeding would have been different."
                                  Commonwealth v. Tedford, 598 Pa. 639, 960 A.2d 1, 30
                                  (Pa. 2008) (citations omitted). The burden of proof is on the
                                  defendant to establish that the Commonwealth withheld
                                  evidence. Commonwealth v. Ly, 602 Pa. 268, 980 A.2d 61
                                  (Pa. 2009). A prosecutor is not required to deliver his entire

                                                                   17
    ---         ··~··· . . - ------·-·-1   . .. . . . -·----'--·--.;........._......,_,.......,_"-'-   -+----------_.;;. ._ ........._....




                 file to defense counsel, nor is a prosecutor's duty to disclose
                 such that it would provide a defendant with a right to
                 discovery. Id. To satisfy the prejudice element of a Brady
                 violation, the evidence withheld must be material to guilt or
                 punishment. Id. Materiality extends to evidence that goes to
                 the credibility of a witness. Id. However, the mere
                 possibility that an item of undisclosed information might
                 have helped the defense or might have affected the
                 outcome of the trial does not establish materiality in the
                 constitutional sense. Commonwealth v. Miller, 605 Pa. 1,
                 987 A.2d 638 (Pa. 2009).

                  Where the alleged withheld Brady evidence would not
                 affect the outcome of the trial in light of other evidence
                 linking the defendant to the crime, the petitioner is not
                 entitled to PCRA relief. Commonwealth v. Buehl, 540 Pa.
                 493, 658 A.2d 771, 776 (Pa. 1995); Commonwealth v.
                 Copenhefer, 553 Pa. 285, 719 A.2d 242, 259 (Pa. 1998). In
                 determining the materiality of alleged withheld evidence,
                 the court must view the evidence in relation to the record as
                 a whole. In addition, where there are multiple allegations of
                 Brady violations, the court must consider the total effect of
                 the alleged violations. Commonwealth v. Santiago, 2003
                 PA Super 94, 822 A.2d 716 (Pa. Super. 2003).

Burkett, 5 A.3d at 1267-1268.

          Instantly, the denial of relief with respect to this claim should be affirmed because

the defense did not and cannot establish that the prosecution withheld exculpatory

evidence or that the evidence in question was material because the ballastician's report

and his opinion about the type of gun the projectile could have been fired from was

inculpatory thereby removing it from the Brady rule. In his confession, defendant told

police that he had used a Hi-Point semi-automatic hand gun when he shot the victim.

          The claim should also be rejected because defendant did not prove that he

suffered prejudice. At trial, defense counsel elicited on cross-examination that the bullet

could have been fired from other types of guns and that the ballistician did not research

those other guns. (N.T. 9/20/06, 131-132). In addition, given the overwhelming evidence

                                                           18
~···"'·'··-·-·   - . -·--~-· ... ,· ·---··-- --------···--··-   .,..,.---...;.;.._,~-=---·   ·-·- ··---'------'--




                             of defendant's guilt, it was clear to this Court that had the ballistic evidence at issue not

                             been introduced the outcome of the trial would not have been different. Therefore, it is

                              suggested that this Court's decision to deny relief on this claim be affirmed.

                                         In his final PCRA claim, defendant argued that he should receive a new trial

                              because trial counsel was ineffective for failing to argue that his statement should have

                              been suppressed because he was subjected to a two-step interrogation process without

                              first being fully informed of the Miranda warnings prior to the commencement of the

                              initial interview. This claim was dismissed because the question whether defendant

                              received the warnings he was entitled to and the voluntariness and admissibility of his

                              confession had been thoroughly addressed by this Court and the Superior Court.

                              therefore, for the reasons set forth therein it was clear that this claim lacked merit.

                              Accordingly, it is suggested that the denial of relief on this claim be affirmed.

                               CONCLUSION

                                          Based on the foregoing, the order denying defendant PCRA relief should be

                              affirmed.



                                                                                                By the Court,




                                                                                                                    frey P. Minehart




                                                                                               19